                Case 20-10343-LSS              Doc 885-1         Filed 06/23/20         Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


                                                                Chapter 11
    In re:
                                                                Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC, 1                                        Jointly Administered

                                      Debtors.                  Objection Deadline: July 7, 2020 @ 4:00 PM
                                                                Hearing Date: Only if an objection is filed

                                    NOTICE OF FEE APPLICATION

       PLEASE TAKE NOTICE that the First Monthly Application of Gilbert LLP as Insurance
Counsel to the Legal Representative for Future Claimants for Allowance of Compensation and
Reimbursement of Expenses for the Period From March 19, 2020 Through May 31, 2020 (the
“Application”) has been filed with the United States Bankruptcy Court for the District of Delaware. In
the Application, Gilbert LLP seeks interim allowance of fees in the amount of $99,231.00 and expenses in
the amount of $2,693.40.

        PLEASE TAKE FURTHER NOTICE that objections to the Application, if any, must be filed
on or before July 7, 2020 at 4:00 p.m. (ET) (the “Objection Deadline”) with the United States
Bankruptcy Court for the District of Delaware, 824 North Market Street, 3rd Floor, Wilmington,
Delaware 19801.

         PLEASE TAKE FURTHER NOTICE that you must also serve a copy of the objection so as to
be received by the following parties on or before the Objection Deadline: (i) the Debtors: Boy Scouts of
America, 1325 West Walnut Hill Lane, Irving, Texas 75038, Attn: Steven P. McGowan; (ii) proposed
counsel to the Debtors: Sidley Austin LLP, 787 Seventh Avenue, New York, New York 10019, Attn:
Jessica C.K. Boelter (jboelter@sidley.com) and One South Dearborn, Chicago, Illinois 60603, Attn:
Matthew E. Linder (mlinder@sidley.com); (iii) co-counsel to the Debtors: Morris, Nichols, Arsht &
Tunnell LLP, 1201 N. Market Street, 16th Floor, Wilmington, DE 19801, Attn: Derek C. Abbott
(dabbott@mnat.com); (iv) the Office of the United States Trustee: J. Caleb Boggs Federal Building,
Room 2207, 844 N. King Street, Wilmington, DE 19801, Attn: David Buchbinder
(david.l.buchbinder@usdoj.gov) and Hannah M. McCollum (hannah.mccollum@usdoj.gov); (v) counsel
to the Official Committee of Unsecured Creditors, Kramer Levin Naftalis & Frankel LLP, 1177 Avenue
of the Americas, New York, New York 10036, Attn: Rachael Ringer (rringer@kramerlevin.com) and
Megan M. Wasson (mwasson@kramerlevin.com) and Reed Smith LLP, 1201 N. Market Street, Suite
1500, Wilmington, DE 19801, Attn: Kurt F. Gwynne (kgwynne@reedsmith.com) and Katelin A. Morales
(kmorales@reedsmith.com); (vi) counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl &
Jones LLP, 919 North Market Street, 17th Floor, Wilmington, Delaware 19801, Attn: James I. Stang
(jstang@pszjlaw.com) and James F. O’Neill (joneill@pszjlaw.com); (vii) counsel to the Future
Claimants’ Representative, Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 N. King

1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
              Case 20-10343-LSS            Doc 885-1       Filed 06/23/20      Page 2 of 2



Street, Wilmington, DE 19801, Attn: Robert S. Brady (rbrady@ycst.com) and Edwin J. Harron
(eharron@ycst.com); (viii) counsel to the Ad Hoc Committee of Local Councils, Wachtell, Lipton, Rosen
& Katz, 51 West 52nd Street, New York, New York 10019, Attn: Richard G. Mason
(rgmason@wlrk.com) and Joseph C. Celentino (jccelentino@wlrk.com); (ix) counsel to JPMorgan Chase
Bank, National Association, Norton Rose Fulbright US LLP, 2200 Ross Avenue, Dallas, Texas 75201-
7932, Attn: Louis R. Strubeck (louis.strubeck@nortonrosefulbright.com) and Kristian W. Gluck
(kristian.gluck@nortonrosefulbright.com) and Womble Bond Dickinson (US) LLP, 1313 N. Market
Street, Suite 1200, Wilmington, DE 19801, Attn: Matthew Ward (matthew.ward@wbd-us.com) and
Morgan Patterson (morgan.patterson@wbd-us.com); and (x) counsel to the County Commission of
Fayette County (West Virginia), Steptoe & Johnson PLLC, Chase Tower – 8th Floor, 707 Virginia Street
East, Charleston, West Virginia 25301, Attn: John Stump (john.stump@steptoe-johnson.com).

        PLEASE TAKE FURTHER NOTICE that pursuant to the Order (I) Approving Procedures for
(A) Interim Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense
Reimbursement for Official Committee Members and (II) Granting Related Relief [Docket No. 341], if no
objections are filed and served in accordance with the above procedure, the Debtors will be authorized to
pay 80% of the requested fees and 100% of the requested expenses without further order of the Court.

         PLEASE TAKE FURTHER NOTICE that a hearing to consider the Application will be held,
only if an objection is timely filed, or if the Court directs otherwise, at a date and time to be scheduled
before the Honorable Laurie Selber Silverstein, U.S. Bankruptcy Judge, United States Bankruptcy Court
for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom No. 2, Wilmington,
Delaware 19801.

Dated: June 23, 2020                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Washington, DC

                                          /s/ Edwin J. Harron
                                          Robert S. Brady (No. 2847)
                                          Edwin J. Harron (No. 3396)
                                          Sharon M. Zieg (No. 4196)
                                          Sara Beth A.R. Kohut (No. 4137)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, DE 19801
                                          Telephone: (302) 571-6600
                                          Facsimile: (302) 571-1253
                                          Email: rbrady@ycst.com
                                                 eharron@ycst.com
                                                 szieg@ycst.com
                                                 skohut@ycst.com

                                          Counsel to the Future Claimants’ Representative
